Citation Nr: 1433998	
Decision Date: 07/30/14    Archive Date: 08/04/14

DOCKET NO.  14-12 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to special monthly compensation based on the need for regular aid and attendance. 


ATTORNEY FOR THE BOARD

VanValkenburg, A., Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1943 to April 1946.

This matter comes to the Board of Veterans' Appeals (Board) from a May 2011 letter from the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  In that letter, the RO denied entitlement to special monthly pension.  The New York, New York RO has assumed the role of agency of original jurisdiction.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

Resolving doubt in favor of the Veteran, the evidence currently of record reflects the Veteran has an income and net worth that is legally allowed for payment of nonservice-connected pension benefits.


CONCLUSION OF LAW

Criteria for non-service-connected pension benefits have been met.  38 U.S.C.A. §§ 1521, 1522, 5103, 5103a, 5107 (West 2002); 38 C.F.R. §§ 3.23, 3.159, 3.271, 3.272, 3.274, 3.275, 3.277 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim. In accordance with 38 C.F.R. § 3.159(b)(1) , proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Notice should be sent prior to the appealed rating decision or, if sent after the rating decision, before a readjudication of the appeal.  A Supplemental Statement of the Case, when issued following a notice letter, satisfies these requirements.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In this appeal, the RO provided a pre-adjudicatory notice letter to the Veteran in April 2011, prior to the May 2011 letter that denied entitlement to nonservice connected benefits.  The letter notified the Veteran of the evidence necessary to substantiate a claim of entitlement to non-service-connected pension benefits and requested that the Veteran provide treatment records to support his claim.  The letters described the specific types of evidence that the Veteran could provide, such as medical records, records and statements from service medical personnel, employment physical examinations, pharmacy prescription records, etc.  The letter provided notice of the minimum threshold requirements necessary for pension eligibility.  The Veteran was requested to provide authorization for VA to obtain private treatment records on his behalf.  The letter explained what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  The letter also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters on appeal.  Pertinent medical evidence associated with the claims file consists of service treatment records and private treatment records, to the extent possible.  Also of record and considered in connection with the appeal are the Veteran's various written statements and evidence confirming his monthly expenses through his care provider, Social Security Administration income and bank information.  

The Veteran was not examined with regard to his claim of entitlement to basic pension.  VA regulations provide that VA will assist a Veteran by providing a medical examination or obtaining a medical opinion based upon review of the evidence of record if VA determines that it is necessary to decide the claim. 38 C.F.R. § 3.159(c)(4)(i).   
 

Analysis

The Veteran asserts entitlement to special monthly compensation based on the need for regular aid and attendance. 

A pension is payable to veterans of a period of war because of nonservice-connected disability or age.  The basic entitlement exists if the veteran: (1) served in the active military, naval or air service for ninety (90) days or more during the period of war; (2) is permanently and totally disabled from nonservice-connected disability not due to his own willful misconduct, or is 65 years of age or older; and (3) meets the specified net worth requirements and does not have an annual income in excess of the applicable maximum annual pension rate.  38 U.S.C.A. §§ 1513, 1521; 38 C.F.R. §§ 3.3, 3.23, 3.274.

Special monthly pension is warranted if a veteran is in need of regular aid and attendance.  38 U.S.C.A. § 1521(d).  The need for aid and attendance is defined as helplessness or being so nearly helpless as to require the regular aid and attendance of another person.  38 C.F.R. § 3.351(b).  

In this case, the record reflects the Veteran was found to meet basic eligibility criteria, but that his net worth was in excess of that legally allowed for payment of nonservice-connected pension benefits.  The Veteran has contended that he does not believe VA counted the Veteran's assets correctly.

The provisions of 38 C.F.R. § 3.271 provide that in computing income, payments of any kind from any source shall be counted as income during the 12-month annualization period in which received unless specifically excluded under 38 C.F.R. § 3.272.  Pursuant to 38 C.F.R. §§ 3.274, 3.275, the corpus of estate and net worth of a veteran is considered in a determination of whether or not pension benefits are warranted.  In determining whether some part of the claimant's estate should be consumed for his or her maintenance, consideration will be given to the amount of the claimant's income, together with the following factors: whether the property can be readily converted into cash at no substantial sacrifice; life expectancy; number of dependents who meet the requirements of 38 C.F.R. § 3.250(b)(2); potential rate of depletion, including unusual medical expenses under the principles outlined in 38 C.F.R. § 3.272(g) for the claimant and his or her dependents. 

In addition, 38 C.F.R. § 3.274 provides that a veteran's net worth is related to his or her pension entitlement.  Specifically, pension shall be denied or discontinued when the corpus of the estate of the veteran, and of the veteran's spouse, are such that under all the circumstances, including consideration of the annual income of the veteran, the veteran's spouse, and the veteran's children, it is reasonable that some part of the corpus of such estates be consumed for the veteran's maintenance. Further, 38 C.F.R. § 3.275 provides the criteria for evaluating net worth.  The following rules are for application in determining the corpus of estate or net worth of a veteran.  The terms corpus of estate and net worth mean the market value, less mortgages or other encumbrances, of all real and personal property owned by the claimant, except the claimant's dwelling (single family unit), including a reasonable lot area, and personal effects suitable to and consistent with the claimant's reasonable mode of life.  In determining whether some part of the claimant's estate should be consumed for the claimant's maintenance, consideration will be given to the amount of the claimant's income together with the following:  Whether the property can be readily converted into cash at no substantial sacrifice; life expectancy; number of dependents who meet the definition of member of the family (the definition contained in 38 C.F.R. § 3.250(b)(2) is applicable to the improved pension program); potential rate of depletion, including unusual medical expenses under the principles outlined in 38 C.F.R. § 3.272(g) for the claimant and the claimant's dependents. 

The provisions of 38 C.F.R. § 3.277 provide certain eligibility reporting requirements.  There must be evidence of entitlement.  As a condition of granting or continuing pension, the VA may require from any person who is an applicant for or a recipient of pension such information, proofs, and evidence as is necessary to determine the annual income and the value of the corpus of the estate of such person, and of any spouse or child for whom the person is receiving or is to receive increased pension (such child is hereinafter in this section referred to as a dependent child), and, in the case of a child applying for or in receipt of pension in his or her own behalf (hereinafter in this section referred to as a surviving child), of any person with whom such child is residing who is legally responsible for such child's support.  There is an obligation to report changes in factors affecting entitlement. Any individual who has applied for or receives pension must promptly notify the Secretary in writing of any change affecting entitlement in any of the following: (1) Income; (2) Net worth or corpus of estate; (3) Marital status; (4) Nursing home patient status; (5) School enrollment status of a child 18 years of age or older; or (6)  Any other factor that affects entitlement to benefits under the provisions of this Part. 

With regard to 38 C.F.R. § 3.277, as noted, as a condition of granting or continuing pension, the VA may require from any person who is an applicant for or a recipient of pension such information, proofs, and evidence as is necessary to determine the annual income and the value of the corpus of the estate of such person.  VA requires that this information be listed in an application for VA pension benefits. 

The Board has thoroughly reviewed the record in conjunction with this case. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

The May 2011 corpus of estate determination summarizes that the Veteran indicated total monthly income of $3,016.66 and total monthly expenses of $4,180.  The Veteran's mothly expenses exceeded his income by $1,163.34 (annually $13,960).  However, the information provided in 2011 reflected that he also had a total net worth of $114,985.00, with $77,210.00 in stocks, $200 in real esate, $25,573 in an irrevocable trust, $12,002.00 in cash or non-interest bearing accounts.  The RO divided the Veteran's total estate amount his annual debt and determined his estate would be depleted in 8.2 years.  Therefore, the RO determined the Veteran's net worth was sufficient to cover his family expenses and exceeded his life expectancy of 5.3 years.  

In August 2011, the Veteran provided clarifications regarding his report of income originally submitted.  He provided a copy of the irrevocable trust valued at $25,573 showing he had no access to the funds.  He explained the value of $77,210 represented the value of a revocable trust, with each spouse having half of the share of $38,605.  Further, the revocable trust account value of $77,210 was reduced to $50,707.  

An amended corpus of estate determination was provided in March 2013.  The RO retained all of the initially supplied financial information and removed only the value of the irrevocable trust of $25,573 and real estate totaling $200 and added additional expense s of $284 for utilities and insurance.  The March 2013 corpus of estate determination determined the total amount of estate was $99,212 and the total monthly expense were $4,463.80 (annually $17,365.68).  The RO calculated the Veteran's total estate amount divided by an annual debt of $17,365.68 and determined it would take 5.7 years to deplete the estate.  Therefore, the Veteran's net worth was sufficient to cover his family expenses and exceeded his life expectancy of 5.3 years.  

The Board notes, the RO did not incorporate the updated information regarding the account value of the revocable trust, as described above, (reported under "stock" as $77,210 and reported in August 2011 as $50,707) when providing the amended corpus of estate.  However, the corpus of estate from March 2013 was created to repair a past error made in the original determination.  

The Veteran has submitted updated financial information in March 2014 by submitting his 2013 tax information and reporting his spouse passed away.  The Veteran's social security income was reported as $12,767, dividends were $4,303 and pension/annuities were $6,366, totaling $23,436 annually and $1,953 monthly.  As the Veteran and his spouse shared a senior living apartment, the Board will proceed as if expenses have remained essentially at $4,463, which is an annual debt of $17,365.68.  The Veteran's total amount of estate, which includes the updated revocable trust amount of $50,707 reported in August 2011, is $72,709.  The Veteran's life expectancy is 4.4 years.  The total estate amount divided by an annual debt would deplete the Veteran's income in 4.1 years.  Therefore, the Board finds net worth is not a bar to special monthly compensation for aid and attendance.  

At the date of the original claim April 2011, the Veteran's net worth was $99,212. The RO deemed this amount too great to allow for the award of payment of non service connected pension benefits.  The Board notes that, under VA regulations, a determination regarding excessive net worth is a question of fact and no specific dollar amount can be designated as excessive net worth.  The Board notes further that, under VA Manual M21-1, Part V, subpart I, Chapter 3, Section A, paragraph 4(c), a formal administrative decision is required if a claimant has an estate of at least $80,000.  In the instant appeal, the Veteran's net worth, was at most $99,212 and calculated as $72,709 based on the most recent financial data.  Based in large part on the accelerating rates of expenses and depletion of the estate, the Board finds that the evidence is at least in equipoise to show that it was not reasonable that some part of the corpus of the estate be consumed for the Veteran's maintenance. 38 U.S.C.A. § 1522(a); 38 C.F.R. § 3.274(a). 

As such, the Board has concluded that it is unlikely that there will be any buildup of the estate of the Veteran during the remainder of his lifetime.  The Board therefore finds that the net worth is not excessive, given the life expectancy, financial situation, and rapid rate of depletion and health status of the Veteran.  Accordingly, net worth is not a bar to payment of special monthly compensation benefits based on the need for aid and attendance.  In reaching this determination, the benefit-of-the-doubt rule has been applied.  38 U.S.C.A. § 5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to special monthly compensation based on the need for aid and attendance is granted. 



____________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


